Citation Nr: 1403330	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a bilateral pes planus with plantar fasciitis, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and E. L. 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2010.  A statement of the case was issued in February 2011, and a substantive appeal was received in April 2011.

In February 2010, the RO notified the Veteran of a proposed reduction in the disability rating of her service-connected bilateral foot disability.  The May 2010 rating decision reduced the disability rating from 30 percent to 10 percent disabling.  In a December 2011 rating decision, the RO restored the 30 percent rating for the Veteran's service-connected bilateral foot disability, effective from the date of the reduction.  However, in her October 2010 notice of disagreement, the Veteran argued her service-connected bilateral foot disability had not only not improved, but worsened.  Therefore, the issue of entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected bilateral foot disability is properly in appellate status.  

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in December 2011.  A transcript of the hearing is associated with the claims file.  Subsequently, the Veteran requested a Travel Board hearing at the RO before a Veteran's Law Judge.  The hearing was scheduled for August 30, 2012, but the Veteran failed to appear.  To date, she has offered no explanation for her failure to report.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is service connected for bilateral pes planus with plantar fasciitis.  The disability is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013), for "flatfoot, acquired."  

During a December 2011 hearing before the RO, the Veteran testified that her bilateral foot disability had become more severe since a February 2010 VA examination.  She said her treating podiatrists told her that it would continue to worsen.  The DRO contemplated scheduling the Veteran for a new VA examination, but the Veteran indicated she would provide her podiatrists' treatment records.  The Veteran provided the examination reports, but they do not contain the information necessary to properly rate the Veteran's disability under the pertinent rating criteria.  Specifically, the reports failed to classify the Veteran's bilateral pes planus as severe or pronounced and to indicate whether there was marked inward displacement or severe spasm of the tendo Achilles on manipulation.  Remand for an appropriate VA examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA foot examination to ascertain the current nature and severity of the Veteran's service-connected bilateral pes planus with plantar fasciitis.  All indicated studies should be performed if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria for the feet.  It is imperative that the claims file be made available for the examiners for review.  All examination findings should be reported to allow for application of VA rating criteria.  

The examiner should specifically indicate whether or not the disability is pronounced, with marked pronation, extreme tenderness of the plantar surfaces, marked displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

2.  For the purpose of avoiding further remand, the RO should review the examination report/opinion to ensure that it is responsive to the above directives.  

3.  After any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to an increased rating for a bilateral pes planus with plantar fasciitis, currently rated as 30 percent disabling.  The RO should then issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


